Citation Nr: 1609879	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-47 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a right leg and/or right ankle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to September 1995. 
This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This matter was previously remanded by the Board in June 2013 for additional evidentiary development.

In the Veteran's November 2009 Form 9 Substantive Appeal, the Veteran requested a hearing.  The Veteran was scheduled for a hearing before the Board in November 2011, but failed to appear and provided no explanation for his failure to appear and did not request a new hearing.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's current right leg and/or right ankle disability is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

The Veteran's current right leg and/or right ankle disability was not incurred in active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307. 3.309 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in June 2013.  The Board instructed the RO to: (1) return the claims file to an examiner to provide an addendum opinion to the August 2009 VA examination with appropriate consideration of the Veteran's lay testimony; and (2) readjudicate the claim.

The claims file was returned to a VA examiner who provided a July 2013 addendum opinion, which complied with the remand instructions of the Board.  The issue was then readjudicated in a September 2013 Supplemental Statement of the Case (SSOC). 

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance). 

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA complied with the duty to notify in a May 2008 letter, prior to the October 2008 rating decision on appeal.  

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and VA treatment records with the file.  The record indicates that VA attempted to obtain additional service treatment records, however, such records are not available.  This attempt was memorialized in a July 2009 email correspondence.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security records exist.

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a September 2009 VA examination for his claimed right leg/ankle condition.  Pursuant to the June 2013 Remand, another VA examiner provided a July 2013 addendum opinion.  The record does not reflect and the Veteran has not argued that the September 2009 examination and July 2013 addendum opinion, when viewed in concert, are inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file, considered the Veteran's relevant medical history, and provided a well-reasoned and adequately supported opinion.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Service Connection

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
To establish entitlement to service-connected compensation benefits on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  It is of note that the Veteran has not been diagnosed with such a "chronic" condition, and as a result, these provisions are not applicable in this case.

At his September 2009 VA examination, the Veteran was diagnosed with a right ankle sprain.  In the July 2013 addendum opinion, the examiner noted that the Veteran has since been diagnosed with radicular pain associated with a non-service-connected back condition.  Thus, Shedden requirement (1) is satisfied.  As stated, these conditions are not considered  "chronic" under 38 C.F.R. § 3.309(a).  The Board also notes that while the Veteran's initial service connection claim was for a right leg condition, no other right leg condition has been diagnosed.

Service treatment records document treatment for in-service right ankle injuries which resulted in the Veteran being placed on profile for 4 to 6 weeks.  The Veteran also had a clinic visit at which he complained of a "weak ankle" and numbness with exertion.  Thus, requirement (2) for service connection is satisfied.  It is of note, however, that the Veteran's August 1995 Separation Examination does not document any right ankle or right leg conditions.  The Board now turns to the 'nexus' requirement between the in-service documentation of right ankle treatment, and the Veteran's current right ankle and right leg disabilities.

The Veteran's September 2009 VA examiner concluded that he was unable to provide an opinion as to the etiology of the Veteran's right ankle condition without resorting to mere speculation.  As explained in the June 2013 Board Remand, this opinion is of limited probative value as the examiner seemingly did not consider the Veteran's lay assertions.

Subsequent to the Board's June 2013 Remand, a separate VA examiner provided a July 2013 addendum opinion.  As noted, this examiner explained that the Veteran has since been diagnosed with radicular pain of the right leg.  The examiner explained that this condition was secondary to a non-service-connected back condition.  With respect to the Veteran's current right ankle and/or right leg condition, the examiner concluded that it is not caused by or a result of the Veteran's military service, to include the Veteran's in-service right ankle sprain.  In reaching this conclusion, the examiner notes the Veteran's in-service treatment for a right ankle injury.  The examiner also noted that the Veteran's Separation examination does not document any right ankle or leg condition.  The examiner stated that Veteran was seen at a VA hospital in May 1998 for a right ankle sprain, approximately 30 months after his September 1995 separation from service.  The examiner then noted that despite multiple visits to the VA hospital over the coming years for a variety of issues, the Veteran did not again seek treatment for a recurrent right ankle problem until March 2008.  The examiner noted that the Veteran had gained a significant amount of body weight during this period.  As stated, the examiner concluded that the Veteran's right leg pain is a radicular condition secondary to a non-service connected back condition.  The examiner elaborated that there is "no nexus of a continuing problem with an ankle condition."  The examiner reached this conclusion after a thorough review of the Veteran's entire claims file, to include lay statements by the Veteran and his wife.

Having reviewed the record, the Board finds that service connection is not warranted for a right ankle and/or right leg condition.  The Board has considered the lay assertions of the Veteran and his wife to the extent that they have alleged that his right ankle and/or right leg condition is directly related to service.  However, as discussed by the VA examiner, the medical evidence suggests that the Veteran's current right ankle and/or right leg disabilities are not the result of any in-service injury.  In addition, there is no medical evidence of a right ankle and/or right leg condition upon separation from service or for at least 30 months after separation from service.  While the lack of contemporaneous medical records does not by itself refute the credibility of the assertions of the Veteran and his wife, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the evidence does not otherwise support the finding that the Veteran's right ankle and/or right leg continued since service.  While the Veteran is competent to report what he has experienced, he is not competent to offer an opinion on a complex medical question.  A layperson is competent to diagnose a disability only if (1) the condition is simple to identify, such as a broken leg, (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, a diagnosis of a right ankle and/or right leg condition and an opinion as to its etiology requires a complex medical diagnosis which must be provided by a medical professional, one that the Veteran and his wife are not competent to make.  

Similarly, to the extent that the Veteran has alleged that he has experienced a continuity of symptoms relating to his right ankle and/or right leg conditions since service, the Board observes that such a report is unreliable, not credible, and cannot establish onset of the claimed disabilities.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Specifically, the medical evidence of record suggests that the Veteran's right ankle injuries in service were acute injuries which are not related to his current right ankle and/or right leg disabilities.  Outside of the lay statements by the Veteran and his wife, the record contains no evidence linking the Veteran's current right ankle and/or right leg disabilities to active duty military service.  The credibility of these lay statements is questionable considering the lack of any right ankle and/or right leg pain or relevant symptoms at the time of separation from service.  The most credible evidence of record suggests that the Veteran suffered acute in-service right ankle injuries, that subsided before separation from service.  As a result, the preponderance of evidence does not support a finding that the Veteran's current right ankle and/or right leg conditions are related to his active duty military service.

Furthermore, in reaching this conclusion the Board again notes that the Veteran's diagnosed conditions are not chronic under38 C.F.R. § 3.309(a).  Thus, the holding of Walker, supra, does not apply.

In summary, there is no competent evidence which relates the Veteran's current right ankle and/or right leg conditions to any injury, incident, or disease in service.  Instead the evidence supports a finding that the Veteran's currently diagnosed right ankle sprain is unrelated to his in-service ankle injuries and that the Veteran's diagnosed right leg radicular pain is secondary to a non-service-connected back condition.  As such, the preponderance of the evidence is against the claim for service connection for a right ankle and/or right leg disability.




ORDER

Entitlement to service connection for a right leg and/or right ankle condition is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


